DURHAM, Justice
(concurring specially).
I concur in the result because the procedure followed by the district court comports with current law and standards. However, I write separately to emphasize the problems with current law that this case points out and to suggest the need for more adequate judicial standards for the waiver of jury trials.
Mr. Garteiz is a citizen of Spain. At the time of his arrest, he had been in the United States for approximately 18 months. He had some literacy in English, but the level of his competence is unknown. During the trial, Mr. Garteiz required an interpreter. He received no explanation directly from the court about the nature and extent of his right to a jury trial. The exchange between the defendant and the court con*489sisted of four questions, to each of which the defendant answered, “Yes.” The court asked if the defendant understood he had the right to a jury, if he wished to waive that right, if he understood the court could refuse such a waiver, and if he understood the prosecutor had to agree to the waiver.
It seems unlikely that a defendant in these circumstances would understand the implications and the extent of his waiver, namely, that he was giving up the right to have eight of his “peers” decide unanimously, beyond a reasonable doubt, that he was guilty.
The courtroom is an inherently intimidating place. Criminal defendants, especially those unfamiliar with the English language and courtroom procedure, are even more likely to be intimidated than other spectators or trial participants. Further, when courts are overcrowded and defendants are with court-appointed counsel, the potential is great that economic concerns, time pressures and other stresses on the court and counsel may influence a decision that should be made carefully, thoughtfully and with the benefit of accurate, objective information about the alternatives.
There are presently no explicit procedural safeguards in our courts, no protective devices to assure that defendants understand what a jury’s function is and that their right to a jury trial can in no way be abrogated without their full, informed consent. The right to a jury trial will be meaningless in many cases if a defendant’s understanding of his waiver is probed no further than occurred in this case. Therefore, I urge trial courts to undertake a careful explanation of the nature of the right to a jury trial before accepting a defendant’s waiver thereof, particularly where the defendant’s circumstances may appear on their face to create obstacles to his clear understanding of the choice he is making.
HOWE, J., concurs in the concurring opinion of DURHAM, J.
ZIMMERMAN, J., does not participate herein.